                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA

CRYSTAL GAIL MANGUM,                         )
                                             )
               Plaintiff Pro Se,             )
                                             )
       v.                                    )       Case No.:   t;: 'LI -~ V-      oO~J'} --/)
                                             )
OXYGEN MEDIA, LLC,                           )
      and                                    )
JENNIFER GEISSER,                            )
Oxygen Media Executive Vice President,       )
                                             )
_______________
     Defendants.                             )
                                              )


JURY TRIAL DEMANDED
                        COMPLAINT- LIBEL AND DEFAMATION

                                     I. INTRODUCTION

       1.      This is an action by Plaintiff Pro Se against Defendants seeking equitable relief

and redress for libel and defamation, as defined in 28 U.S.C. § 4101 (1). All three elements for

defamation are met as follows: (1) form of speech is false - Defendants claimed in written article

title that Plaintiff Pro Se "fatally stabbed" her boyfriend when facts support an accidental manner

of death by a third party thereby obviating Plaintiff Pro Se from any liability in a deadly outcome

(Exliibit A); (2) damage reputation or cause emotional distress-Plaintiff Pro Se being falsely

labeled as a murderess by Defendants represents libel per se; and (3) presented (to a third party)

a person in a false light - Defendants published untruthful and derogatory statements about

Plaintiff Pro Se online for worldwide consumption.

       2.       On May 14, 2020 via USPS certified correspondence, Plamtiff Pro Se presented

Defendants with proof supporting her assertion that her boyfriend was not fatally stabbed, and




            Case 5:21-cv-00337-D Document 1 Filed 08/23/21 Page 1 of 17
she sought an amended title removing the word "fatally" and a correction to the article

explaining that the manner of death was an accident and not homicide. This letter was ignored.

(Exl,ibit B)

       3.        On April 26, 2021, Plaintiff Pro Se mailed a second letter to Defendants, again

requesting relief to make the article more accurate and mitigate its defamation. Defendants

refused Plaintiff Pro Se's letter and sent it back tmopened by "Return to Sender" where it was

picked up on May 17, 2021 by Plaintiff Pro Se advocate Sidney B. Harr, M.D. (Exl,ibit C)

       4.        Unwillingness of Defendants to remedy the malicious inaccuracy forced Plaintiff

Pro Se to pursue legal redress in This Court based on diversity jurisdiction.


                                        II. JURISDICTION

        5.       Jurisdiction of This Court in this case is established under 28 U.S.C. § 1332 -

diversity jurisdiction because both parties are citizens of different states; Plaintiff Pro Se is a

resident ofNorth Carolina and Defendants reside in the state of New York.


                                               ID. PARTIES


        6.       Plaintiff Pro Se Crystal Gail Mangum (hereinafter "MANGUM") is currently

confined at Anson Correctional Institution, 552 Prison Camp Road, Polkton, NC 28135.

MANGUM is an African American female, single mother of three who was born, raised, and

resided in Durham, NC at the time of her April 3, 2011 arrest that initiated a sequence of events

leading to this legal action. MANGUM's advocate and fiance Sidney B. Harr, M.D. (hereinafter

"HARR") is a resident of Raleigh, in North Carolina's Eastern District.

        7.       Defendant Oxygen Media, LLC (hereinafter "OXYGEN") is a media

corporation whose media content includes the online/television series Snapped and has a


                                                 -2-
               Case 5:21-cv-00337-D Document 1 Filed 08/23/21 Page 2 of 17
business address of 30 Rockefeller Plaza, New York, NY 10112.

       8.      Defendant Jennifer Geisser (hereinafter "GEISSER") is an executive vice

president of Communications with OXYGEN with the same business address as OXYGEN.

       9.      Both OXYGEN and GEISSER combined are referenced hereinafter as

"DEFENDANTS."

                             IV. STATEMENTOFTHEFACTS

       10.     On the evening of March 13, 2006, MANGUM, a single African American North

Carolina Central University coed and mother-hired to perform exotic dancing (stripping) at a

beer-guzzling/stripper-ogling Spring Break bash hosted by the Duke lacrosse team at a Durham,

NC bungalow - claimed she was sexually assaulted by three of approximately fifty white

partygoers in attendance.

       11.     Durham District Attorney Mike Nifong (hereinafter "NIFONG"), against advice

of colleagues, pursued the prosecution of three suspects identified with high degree of certainty

from a photo line-up by MANGUM. NIFONG was forced to relinquish his investigation by the

NC State Bar which had initiated its own grievance against him; NIFONG transferring the

criminal investigation to the NC Attorney General's Office ("NC AGO") in January 2007.

       12.     A cursory investigation by NC AGO followed which included a late March 2007

six-hour interview with MANGUM that was not recorded by audio/video/scribe (i.e., no record

or recording of the MANGUM interview existed).

       13.     On April 11, 2007, then-Attorney General Roy Cooper (hereinafter "COOPER"),

made a public promulgation in which he dropped all criminal charges connected with the case

and, in accordance with an agreement made between defense attorneys and his assistant

attorneys general, unprecedentedly declared the three Duke student/athletes to be "innocent" ...




                                               -3-

             Case 5:21-cv-00337-D Document 1 Filed 08/23/21 Page 3 of 17
thereby paving the way for an out-of-court settlement between the Duke defendants and Duke

University in which each Duke defendant received twenty-million dollars ($20,000,000.00).

       14.     MANGUM's allegations were not believed with many media relying on

statements made by COOPER to report as fact that MANGUM lied about being sexually

assaulted at the Duke party.

       15.     Sentiment towards MANGUM turned hostile with some demanding COOPER

prosecute accuser MANGUM for filing a false police report ... which he refused to do, and as

WRAL-5 News reporter Amanda Lamb noted in DEFENDANTS' October 7, 2018 article,

"After 2006, she was pretty much a pariah, or a persona non grata, in this community."

       16.     Years later in the wee hours of Sunday, April 3, 2011, MANGUM was confronted

by her jealousy-enraged, intoxicated alcoholic black boyfriend Reginald Daye (hereinafter

"DAYE") for what he perceived to be her flirting with another male and thus disrespecting him;

his verbal disparagement progressing quickly to physical life-threatening abuse - specifically, he

was straddled atop and choking her when she poked him once in the left side with a steak knife.

Her immediate and reflexive action both spared her life and helped affect her escape.

       17.     Within hours of his WOlmding, DAYE underwent successful emergency surgery at

Duke University Hospital, with a postoperative prognosis for a complete recovery.

       18.     The evening of Wednesday, April 6, 2011, his third post-op hospitalization day,

DAYE's alcoholic withdrawal deteriorated to delirium tremens, prompting his transfer to Duke's

Surgical Intensive Care Unit. In treating his DTs, hospital staff errantly placed an intubation

tube in DAYE's esophagus instead of trachea which led to his brain-death and comatose state.

       19.     On Wednesday, April 13, 2011, following a week of observation without

neurological improvement, DAYE was electively removed from life-support and he died.



                                               -4-
             Case 5:21-cv-00337-D Document 1 Filed 08/23/21 Page 4 of 17
       20.     The following day, Thursday, April 14, 2011, then-NC Deputy Chief Medical

Examiner Dr. Clay Nichols (hereinafter "NICHOLS"), conducted an autopsy on DAYE and

produced an autopsy report without mention of: (1) the errant intubation; (2) subsequent cardiac

arrest; (3) re-intubation; (4) placement on life-support; and (5) elective removal off life-support.

       21.     Four days later, on Monday, April 18, 2011, Durham grand jury handed up a

murder indictment against MANGUM in DAYE's death based on NICHOLS' autopsy report

which asserted the manner of death to be a "homicide" (required for a murder prosecution).

       22.     In March 2012, HARR surreptitiously gained access to pros,ecution discovery

which included DAYE's hospital records, and being a retired physician it was evident to him that

the manner of death was an accident by Duke medical staff.

       23.     On November 12, 2013, MANGUM's murder trial began with her defense

attorney Daniel Meier presenting a "self-defense" defense instead of one based primarily on an

"accidental manner of death" defense which was favored by MANGUM ... in other words, she

wanted to argue that the crime of murder was not even committed.

       24.     At trial MANGUM's defense did not challenge the manner of death and instead

relied on a self-defense argument; the trial lasting ten days with a six-hour deliberation yielding a

verdict to convict.

       25.     With MANGUM's November 22, 2013 second-degree murder conviction in

DAYE's death, she was sentenced to a minimum of fourteen years imprisonment by presiding

Judge Paul Ridgeway (hereinafter "RIDGEWAY").

       26.     A Direct Appeal, by an appointed appellate defense attorney, featured a single

weak issue that was destined to fail... and which had nothing to do with the manner of death.

The Direct Appeal was denied by the North Carolina Court of Appeals in 2015.



                                                -5-
             Case 5:21-cv-00337-D Document 1 Filed 08/23/21 Page 5 of 17
       27.     In an attempt to get relief for MANGUM, HARR sent a February 11, 2015 e-mail

to all NC legislators titled "Crystal Mangtim convicted for non-existent crime," in which he

emphasized the accidental manner of DAYE's death. The e-mail received no reply. (Exltibit DJ

       28.     On October 7, 2018, OXYGEN published on its "Murders A-Z" online site an

article written by Sowmya Krishnamurthy titled, "Former Exotic Dancer Who Accused Duke

Lacrosse Players of Sexual Assault Fatally Stabs Boyfriend." See (Exhibit A)

       29.     Objectionable in the article's title was the adverb "fatally" which was not only

inaccurate but defamatory towards MANGUM, however RA.RR realized the futility in any of his

potential efforts to effect change with OXYGEN because, though he was a retired physician, he

lacked standing and reputation in the forensic pathology field.

       30.     Belatedly realizing the importance of the messenger to the message, in July 2019,

HARR went to Pittsburgh, PA and retained the services of arguably the world's foremost expert

forensic pathologist and medicolegal consultant Dr. Cyril H. Wecht (hereinafter "DR. WECHT")

to review MANGUM's murder case with a focus on NICHOLS' April 14,2011 autopsy report.

       31.     Three months later, on October 25, 2019, DR. WECHT issued his eight-page

report which contained two important determinants: (1) the manner of death of DAYE was an

accident due to hospital error and not a homicide secondary to complications of a stab wound

inflicted by MANGUM; and (2) the opinions of NICHOLS regarding the cause/manner of death

of DAYE were unreliable due to significant discrepancies between the NICHOLS' autopsy

report and the hospital/medical records. (Exhibit E)

       32.     On May 14, 2020, at MANGUM's behest and armed with DR. WECHT's report,

HARR wrote OXYGEN's Vice-president of Communications Barry Rosenberg seeking

corrections in its October 7, 2018 article. In support of his position that DAYE's death was not



                                               -6-

             Case 5:21-cv-00337-D Document 1 Filed 08/23/21 Page 6 of 17
due to a stabbing, HARR enclosed not only DR. WECHT's report, but other documents/exhibits

as well. No response followed. See (Exhibit BJ

       33.     On July 9, 2020, HARR, at the behest of MANGUM, wrote a letter to the legal

counsel ofWRAL-5 News (part of media conglomerate Capitol Broadcasting Company) with a

request to amend and place corrections in two of its online articles dated November 22, 2013 and

December 30, 2014, and respectively titled "Mangum found guilty in boyfriend's stabbing

death," and "Mangum appeals murder conviction in boyfriend's stabbing death." (Exltibit F)

       34.     MANGUM found objectionable in the WRAL-5 articles the words "stabbing

death" which deflected blame for DAYE's death from Duke University Hospital staffs (where it

truly belonged) onto her.

       35.     Three weeks later, on July 30, 2020, after receiving no response from WRAL-5

News counsel, HARR sent a second letter requesting corrective changes to the two articles and

warning of legal action if no action was taken. (Exltibit G)

       36.     No response from WRAL-5 News legal counsel was forthcoming, therefore on

January 6, 2021, MANGUM filed a libel and defamation complaint against WRAL-5 News, et

al., in Wake County Superior Court's Civil Division (case no.: 21-cvs-000308).

       37.     While awaiting the civil process against WRAL-5 News to proceed in Wake

County, HARR again notified OXYGEN's Vice President of Communications - GEISSER- in

a letter dated April 26, 2021. This packet also contained a copy of DR. WECHT's report, it all

being moot as the packet was refused un-opened by DEFENDANTS and returned-to-sender...

delivered to its Raleigh point of origin on May 17, 2021.      See (Exhibit C)




                                               -7-

             Case 5:21-cv-00337-D Document 1 Filed 08/23/21 Page 7 of 17
       38.      With DEFENDANTS' October 7, 2018 online article's title unchanged and

thereby retaining its inaccurate and defamatory status as of the August 23. 2021 filing date of

this complaint, MANGUM has initiated this legal action in Federal Court to seek relief.


                                 V. ANALYSIS AND ARGUMENTS

       39.      When nearly a dozen alleged female victims of sexual harassment at the hands of

New York Governor Andrew Cuomo recently came forward, they were lauded for their courage

with the state's attorney general pronouncing "We believe the women;" a far different reception

given to MANGUM in 2006-2007 ... nearly a decade before emergence of the #MeToo

Movement.

       40.      A black single mother and HBCU Durham coed, MANGUM's 2006 accusations

of sexual assault were against three white Duke University student/athletes who hailed from

families of wealth, influence, and privilege, and she suffered the consequences feared most by

female victims of male perpetrators in relatively greater positions of power: (1) not being

believed; and (2) retaliation.

       41.      Following COOPER's April 11, 2017 promulgation of the Duke defendants'

innocence, the media uncharacteristically weighed in using his disparaging comments about

MANGUM as a basis of fact in reporting MANGUM lied about being sexually assaulted at the

2006 party; MANGUM steadfastly asserting she told the truth about the attack.

        42.     With negative media input on the subject, the vast majority of the general public

did not believe MANGUM ... the opportunity for retaliation would present itself four years later

in 2011 when she fought for her life against her boyfriend DAYE.

        43.     Hospital records cleared the nonfatal wound MANGUM inflicted from having any

part in DAYE's death as his surgery was successful and he was on his way to a full recovery.


                                               -8-
              Case 5:21-cv-00337-D Document 1 Filed 08/23/21 Page 8 of 17
       44.     DAYE's hospital records demonstrate his cause of death had to do with an errant

esophageal intubation to treat his DTs that precipitated his brain-death comatose state; DAYE

dying a week later following his elective removal from life-support.

       45.     An e-mail to MANGUM's first defense attorney sent the day following DAYE's

death, April 14, 2011, acknowledged that a problem with a tube, and not the stab wound, was

responsible for his death.

       46.     The unidentified e-mail sender also mentioned that because DAYE's death was

not due to the stab wound, Duke University was going to "keep it quiet." And what better way to

keep the truths ofDAYE's demise quiet than by silencing the media (similar to the media

blackout during the week ofDAYE's comatose condition). (Exhibit H)

       47.     On April 6, 2011, the week prior to DAYE's death, media collectively went silent

on his medical status following his errant intubation-induced comatose state, with media

coverage resuming only after his April 13, 2011 death; and then with media suppression of

events leading up to and following DAYE's brain-death which enabled the false NICHOLS'

narrative to have more veracity ... i.e., complications from a stab wound causing his death.

       48.     NICHOLS' fraudulent autopsy report contained fabricated findings not supported

in medical records, was in violation of standard protocol by failure to photographically document

pertinent findings and non-findings, and contained a false and unsubstantiated conclusion DAYE

"died secondary to complications of a stab wound to the chest" ... there being no mention of the

esophageal intubation, the resultant cardiac arrest, 20 minutes of cardiopulmonary resuscitation,

placement on life-support, and his removal from life-support after a week's observation.




                                               -9-

             Case 5:21-cv-00337-D Document 1 Filed 08/23/21 Page 9 of 17
       49.      Though factually there was no nexus between the stab wound/its treatment and

DAYE's brain-death/actual death, consumers of media believed the wound MANGUM inflicted

and/or its treatment was directly or indirectly responsible for DAYE's death.

       50.      In obtaining a first-degree murder indictment against MANGUM on April 18,

2011, the State was seeking a life-sentence without the possibility of parole (not because of

DAYE's 2011 death, but because she accused three white Duke lacrosse players of sexual assault

in 2006). Clearly this vindictive prosecution was about retaliation, not justice.

       51.      Though HARR tried repeatedly to present the truths ofDAYE's death to media

outlets, they refused to accept them ... definitely not reporting them to the general public which

continued to believe DAYE died secondary to complications ofMANGUM's stabbing.

       52.      For many years COOPER, NC Attorney General Josh Stein, Durham District

Attorney Satana Deberry, Lieutenant Governor Dan Forest, Durham politicians (Senators Dan

Blue, Valerie Foushee, Floyd McKissick/Representatives Vernetta Alston, Larry Hall, and

others), Durham mayors and City Council, innocence projects (NC Innocence Inquiry

Commission, NC Center on Actual Innocence, etc.), civil rights/social justice organizations

(NAACP, ACLU, etc.), and others ignored HARR by refusing to meet or communicate with him

to discuss MANGUM's case. Media silence regarding MANGUM was the main enabler

allowing officials, politicians, organizations and others to avoid fear of exposure about refused

confrontation by HARR with truths of her innocence in DAYE's death.

       53.      Gravity of media-silence about truths ofDAYE's death on April 13, 2011 was

surpassed in light-years by its silence regarding the DR. WECHT report of October 25, 2019

with its ramification that MANGUM had been prosecuted, convicted, and served nearly a decade

(to date) of a minimum fourteen-year sentence for a crime she not only did not commit, but for a



                                               - 10 -
             Case 5:21-cv-00337-D Document 1 Filed 08/23/21 Page 10 of 17
crime that was not committed. The media did not want the public to know about the worldwide

respected and celebrated physician/attorney's report which essentially vindicated MANGUM ...

her innocence being absolute. (In a case in which no crime is committed, innocence is absolute.)

       54.     On October 31, 2019, after filing for MANGUM a Pro Se Motion for Alternative

Relief based on the DR. WECHT report (which RIDGEWAY later denied), HARR began

notifying all media (mainstream, TV news, daily newspapers, weekly news/entertainment

tabloids, black newspapers, independent public online media, podcast/bloggers, etc.) about the

report by DR. WECHT ... with only one true-crime podcast eventually publishing about it.

       55.     On November 25, 2019, one month after DR. WECHT issued his report, CBS-17

News (CBS Raleigh affiliate) anchor Bill Young conducted a twenty-minute Skype interview

with DR. WECHT in which the world-renowned forensic pathologist explained his report in

depth; it being DR. WECHT's hope that the interview would be aired in its entirety.

       56.     However, within a matter of weeks it was evident the CBS-17 News broadcast of

the Skype interview was in jeopardy, likely for the simple reason the CBS-17 News interviewer

was unable to discredit DR. WECHT's arguments in support of his report exonerating

MANGUM. Concerns about diminishing prospects for the Skype interview being broadcast

were documented in a late November 2019/early December 2019 e-mail exchange between

HARR and DR. WECHT.             (E~l1ibit I)    HARR waited, but received no communication from

CBS-17 News about its intentions regarding the Skype interview with DR. WECHT.

       57.     In an April 3, 2020 e-mail response to HARR's vented frustrations about the

media's refusal to cover MANGUM's case, DR. WECHT wrote: "I deeply regret the insensitive,

rude, coward{y treatment you have received from the news media in response to your efforts to

have them revisit this case."     (Exhibit J)



                                                   - 11 -
             Case 5:21-cv-00337-D Document 1 Filed 08/23/21 Page 11 of 17
        58.      WRAL-5 News and DEFENDANTS went a step further than most media - which

merely suppressed truths ofMANGUM's innocence and secreted DR. WECHT's report and its

implications- by willfully and falsely attributing DAYE's death to stab wound complications ...

"based on NICHOLS' autopsy report. And, both refused requests by MANGUM to amend their

online articles to reflect the truth and provide corrections; their inactions resulting in legal action

by MANGUM.

        59.      CBS-17 News' twenty-minute Skype interview with DR. WECHT, MANGUM

believed, would be beneficial in support of her libel/defamation lawsuit against WRAL-5 News,

so HARR made an attempt to retrieve a copy ofit by writing CBS-17 General Manager John 0.

Lewis on August 4, 2021.

        60.      HARR made clear that he needed a copy of the interview to aid in MANGUM's

civil lawsuit against WRAL-5 News, and an e-mail response days later confirmed HARR's worst

fear that the interview with DR. WECHT (having never been aired or uploaded on its website)

had been deleted.    (EJChibit K) In essence, it was similar to destroying exculpatory evidence.

61.     In an e-mail sent August 10, 2021, HARR notified DR. WECHT about CBS-17 News'

deletion of his Skype interview with news anchor Bill Young, and DR. WECHT expressed his

opinions about that development in an e-mail sent August 11, 2021: "I am very disappointed by

the censorship of my input re this case by CBS and the other news media. I believe my comments

were quite relevant and important. The bias by the news media re this case is horrible. I regret that I

do not have a ccipy ofmy Skype intetview." (Exhibit L)

        62.      Arguably the most revered and respected forensic pathology expert and

medicolegal consultant, DR. WECHT's assessment ofMANGUJM's case are extremely relevant

and important and should be held in much higher esteem than the views of NICHOLS who was



                                                 - 12 -
              Case 5:21-cv-00337-D Document 1 Filed 08/23/21 Page 12 of 17
fired, considered for criminal investigation for his work in other cases (Exltibit M), produced an

inaccurate and flawed official document, and committed material perjury at MANGUM's trial.

       63.      Yet, DEFENDANTS and media disregarded DR. WECHT' s prized opinions in

MANGUM's case and relied on the faulty and biased conclusions of NICHOLS in order to

support their desired narrative ... even though it resulted in years of wrongful incarceration.

       64.      DEFENDANTS' October 7, 2018 online article title claiming MANGUM

"fatally" stabbed her boyfriend, like WRAL-5 News' online headline declaring that MANGUM's

boyfriend's death was a "stabbing" one, is not supported by the facts or DR. WECHT's report...

and like WRAL-5 News, OXYGEN not only refused to make a correction, but ignored

MANGUM's request to rectify the article's inaccuracy ... exemplifying malice.

       65.      Established protocol and precedent allow the Secretary of NC Department of

Health and Human Services to order the NC Office of the Chief Medical Examiner ("OCME") to

reevaluate any questionable autopsy report, and on May 26, 2020, HARR wrote the NC DHHS

Secretary Dr. Mandy Cohen 01ereinafter "COHEN") to request such a review of NICHOLS'

autopsy report on DAYE. (Exhibit N)

       66.      COHEN ignored HARR, and in a September 14, 2020 e-mail reply to

Representative Mr. Shelly Willingham (who five days earlier requested an autopsy review at the

behest of HARR) stated a review would be inappropriate and claimed a review had already been

conducted in 2014 by former NC Chief Medical Examiner Dr. Deborah Radisch... COHEN's

claim of a 2014 review being unlikely without the existence of a written report. (Exhibit OJ

       67.      Withholding such a routine procedure by COHEN deprived MANGUM of due

process typically enjoyed by non-pariah status individuals, and was clearly undertaken with

assurances of an all-encompassing media-silence in all things related to MANGUM's case.



                                                - 13 -
             Case 5:21-cv-00337-D Document 1 Filed 08/23/21 Page 13 of 17
       68.      In addition to NICHOLS being fired and under consideration for criminal

investigation for his work in other cases, the 18-page document from his personnel folder, which

RIDGEWAY deemed relevant, was withheld from MANGUM's "non-attorney eyes," and kept

under seal - thereby depriving MANGUM of supplemental exculpatory evidence to discredit the

April 14, 2011 autopsy report and its author.

       69.      Misdeeds and malfeasances by government officials, courts, and media, itself,

have been secreted from the people by a collectively silenced media... including DEFENDANTS.

       70.      Had the media, DEFENDANTS included, not suppressed the truths of DAYE's

death and not censored the report of DR. WECHT, in all likelihood MANGUM would today be

freed and exonerated for the crime that never happened.

       71.      DEFENDANTS' unwillingness to take corrective measures to accurately reflect

the truths ofMANGUM's case and their excessive act in laying blame on her for DAYE's death

by aven-ing he was fatally stabbed precipitated this legal action.

                                      VI. CONCLUSIONS

       72.      Per DEFENDANTS' own article, MANGUM was shunned following COOPER's

2007 declaration of innocence for the Duke Lacrosse defendants; specifically stated by WRAL-5

TV journalist Amanda Lamb, "After 2006, she was pretty much a pariah, or a persona non grata,

in this community." See (Exhibit A)

       73.      Demonized by the media, retaliation against her as payback for her sexual assault

allegations against Duke defendants readily allowed the trumped-up murder case to end in a

second-degree murder conviction reliant on a knowingly spurious autopsy report by NICHOLS.

       74.      DEFENDANTS, along with other media-types kept truths ofDAYE's demise

from the general public and supported the false nan-ative based on NICHOLS' autopsy report


                                                - 14 -
             Case 5:21-cv-00337-D Document 1 Filed 08/23/21 Page 14 of 17
 that his death resulted from complications of a stab wound inflicted by MANGUM, when they

 had full knowledge of the report by DR. WECHT, world-renowned forensic pathology expert

 and medicolegal consultant which determined that the manner of death was an accident thereby

 conferring absolute innocence on MANGUM in DAYE's death.

         75.      DEFENDANTS, with WRAL-5 News and a few other media-types, further

 implicated MANGUM as responsible for DAYE's death by referencing his death as "stabbing"

 or his stabbing as "fatal" in their online articles ostensibly for the purpose of shielding Duke

. University Hospital staff additionally for its responsibility in DAYE's death and shifting blame

 onMANGUM.

         76.      Currently MANGUM has served nearly a decade in prison for a crime that was

 not committed (which is the definition of a trumped-up criminal case); the success of the

 retaliatory abuse against a single black mother of three by the justice system being possible only

 with complicity of DEFENDANTS and a rude, insensitive, and cowardly media.


         WHEREFORE, considering her absolute innocence in the crime for which she's been

 convicted, the malicious misconduct by DEFENDANTS and media which has deprived her of

 due process and enabled furtherance of retaliatory injustices against her by cruel, corrupted, and

 racist entities and systems, and her continued wrongful confinement approaching nearly a

 decade, MANGUM respectfully requests of THIS COURT the following relief:

         1. DEFENDANTS remove the word "fatally" from the title of their October 7, 2018
            online article;

         2. DEFENDANTS append to the beginning of their October 7, 2018 online article a
            corrective passage (with input from MANGUM) that mentions DR. WECHT's report
            and its implications;




                                                - 15 -
               Case 5:21-cv-00337-D Document 1 Filed 08/23/21 Page 15 of 17
       3. DEFENDANTS append to their Snapped documentary about MANGUM a written
          and verbal epilogue about DR. WECHT's report and its implications, again with
          input from MANGUM;

       4. Durham County Superior Court's Criminal Division to produce to MANGUM a copy
          of the 18-page document under seal that originated from NICHOLS' personnel
          folder;

       5. NC Department of Health and Human Services to produce to MANGUM a copy of
          the 2014 review by Dr. Deborah Radisch of the NICHOLS' autopsy report;

       6. Immediate release from life-threatening state custody with house-arrest being
          acceptable option as she represents no flight risk;

       7. Compensation for damages compensatory, incurred, and punitive; and

       8. Other such relief as THIS COURT may deem appropriate.



Submitted this 23 rd day of August, 2021.




                                            Cryst Gail Mangum # 0801264,
                                            Anson Correctional Institution
                                            552 Prison Camp Road
                                            Polkton, NC 28135
                                            No phone or e-mail




                                            - 16 -
           Case 5:21-cv-00337-D Document 1 Filed 08/23/21 Page 16 of 17
                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA

CRYSTAL GAIL MANGUM,                         )
                                             )
               Plaintiff Pro Se,             )
                                             )
       v.                                    )            Case No.:
                                             )
OXYGEN MEDIA, LLC,                           )
      and                                    )
JENNIFER GEISSER,                            )
Oxygen Media Executive Vice President,       )
                                             )
_______________
     Defendants.                             )
                                              )


                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that she has filed with the U.S. District Court of the
Eastern Division in Raleigh, NC, and had served a copy of the foregoing Libel and Defamation
Complaint upon all parties or their attorneys of record by having them served with a Summons
and Complaint by the New York City County Sheriffs Office; the Summons and Complaint
mailed by Priority Mail to the Sheriffs Office at the address listed below for service ultimately
to defendants.


New York City County Sheriffs Office
31 Chambers Street
New York, NY 10007



This the 23 rd day of August, 2021.




                                      Cry    Gail Mangum # 080126 , Plaintiff Pro Se
                                      Anson Correctional Institution
                                      552 Prison Camp Road
                                      Polkton, NC 28135,

                                      No phone or e-mail



                                                 - 17 -
            Case 5:21-cv-00337-D Document 1 Filed 08/23/21 Page 17 of 17
